Citation Nr: 1216982	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 9, 2008, and an evaluation in excess of 70 percent beginning January 9, 2008.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

During the course of the appeal, in a March 2009 rating decision, the RO increased the evaluation of the Veteran's PTSD from 50 percent to 70 percent, effective on January 9, 2008.  Because ratings higher than 50 percent and 70 percent are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2009 rating decision, the RO granted a total (100 percent) disability rating based on individual unemployability (TDIU) effective from March 2009.  The Veteran did not then file a second notice of disagreement (NOD) disagreeing with the effective date assigned by the RO.  Thus, a claim for a TDIU is not presently a component of the increased rating claim now on appeal before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Rice v. Shinseki, 22 Vet. App. 447 (2009); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in August 2008.  He then testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in March 2012.  A transcript of each hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

First, there are outstanding VA treatment records that should be obtained.  Specifically, the record before the Board shows that the Veteran has undergone regular mental health treatment at VA throughout the period of appellate review, which begins within one year of the September 2007 claim on appeal.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, the claims file currently contains VA treatment records beginning only in January 2008.  Thus, upon remand, the RO should obtain all of the Veteran's VA treatment records within one year of his September 2007 claim.  The RO should concurrently obtain all ongoing VA treatment records since September 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Second, remand is necessary to afford the Veteran a new VA examination.  He last underwent a VA examination in February 2009 to evaluate the severity of his PTSD symptomatology.  He testified during his March 2010 Board hearing that his symptoms had worsened and thus become more disabling since the February 2009 examination.  Because the record is otherwise inadequate to decide the issue, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD .  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA treatment records, including those within one year of the September 2007 claim now on appeal and since September 2010.

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's Virtual VA Electronic claims folder contained in the Virtual VA system.  

All attempts to procure the records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD symptomatology.  In doing so, the examiner is requested to report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner is also requested to indicate the impact of the Veteran's PTSD on his ability to work.  

To the extent possible, the examiner is asked to distinguish between symptoms associated with the Veteran's PTSD and symptoms associated with any nonservice-connected medical disorders, including his history of cerebrovascular accident, seizure disorder, and myocardial infarctions.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

3.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

